
	
		I
		112th CONGRESS
		1st Session
		H. R. 2889
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reform Social Security by establishing a
		  Personal Social Security Savings Program.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Save Social Security Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Establishment of Personal Social Security Savings
				Program.
						Part B—Personal Social Security Savings Program
						Sec. 251. Definitions.
						Sec. 252. Personal Social Security Savings Fund.
						Sec. 253. Participation in program and establishment of
				  personal social security savings accounts.
						Sec. 254. Contributions to the Savings Fund.
						Sec. 255. Tier I Investment Fund.
						Sec. 256. Tier II Investment Options.
						Sec. 257. Personal social security savings annuity and other
				  distributions.
						Sec. 258. Guarantee of promised social security
				  benefits.
						Sec. 259. Personal Social Security Savings Board.
						Sec. 260. Executive Director.
					Sec. 3. Monthly insurance benefits in connection with
				participants in the Personal Social Security Savings Program.
					Sec. 4. Tax treatment of accounts.
					Sec. 5. Reimbursement of Spending Reduction Account from
				savings resulting from Personal Social Security Savings Program.
					Sec. 6. Funding of Personal Social Security Savings Program
				from Credits for Reductions in Federal Spending.
					Sec. 7. Interim financing of the Social Security Trust
				Funds.
				
			2.Establishment of
			 Personal Social Security Savings ProgramTitle II of the Social Security Act is
			 amended—
			(1)by inserting
			 before section 201 the following:
				
					AInsurance
				benefits
					;
				
				and(2)by adding at the
			 end the following new part:
				
					BPersonal Social
				Security Savings Program
						251.DefinitionsFor purposes of this part—
							(1)Qualifying
				individualThe term qualifying individual means
				any individual—
								(A)who is born on or
				after January 1, 1961, and
								(B)(i)who receives wages in
				any calendar year after December 31, 2010, on which there is imposed a tax
				under section 3101(a) of the Internal Revenue Code of 1986, or
									(ii)who derives self-employment income
				for a taxable year beginning after December 31, 2010, on which there is imposed
				a tax under section 1401(a) of such Code.
									(2)ParticipantThe
				term participant means a qualifying individual who has elected
				under section 253(a) to participate in the program established under this
				part.
							(3)BoardThe
				term Board means the Personal Social Security Savings Board
				established under section 259.
							(4)Executive
				DirectorThe term Executive Director means the
				Executive Director appointed under section 260.
							(5)Personal social
				security savings accountThe term personal social security
				savings account means an account established under section
				253(b).
							(6)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity offered by the Annuity Issuance
				Authority under section 257.
							(7)Savings
				FundThe term Savings Fund means the Personal
				Social Security Savings Fund established under section 252.
							(8)Tier I
				Investment FundThe term Tier I Investment Fund
				means the fund created under section 255.
							(9)Tier II
				Investment OptionThe term Tier II Investment
				Option means an investment option which is—
								(A)offered by an
				eligible entity certified by the Board under section 256(b); and
								(B)approved by the
				Board under section 256(d).
								252.Personal Social
				Security Savings Fund
							(a)Establishment of
				Savings Fund
								(1)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Personal Social Security
				Savings Fund.
								(2)Amounts in
				FundThe Savings Fund shall
				consist of—
									(A)all amounts
				contributed to the Savings Fund under section 254, increased by the total net
				earnings from investments of sums in the Savings Fund attributable to such
				contributed amounts, and reduced by the total net losses from investments of
				such sums, and
									(B)the reserves held
				in the Annuity Reserves Account established under section 257(b)(3), increased
				by the total net earnings from investments of such reserves, and reduced by the
				total net losses from investments of such reserves.
									(3)TrusteesThe
				Board shall serve as trustees of the Savings Fund.
								(4)Budget
				authority; appropriationThis
				part constitutes budget authority in advance of appropriations Acts and
				represents the obligation of the Board to provide for the payment of amounts
				provided under this part. The amounts held in the Savings Fund are appropriated
				and shall remain available without fiscal year limitation.
								(b)AvailabilityThe sums in the Savings Fund are
				appropriated and shall remain available without fiscal year limitation—
								(1)to invest funds in the Tier I Investment
				Fund of the Savings Fund under section 255;
								(2)to transfer funds in the Tier I Investment
				Fund into Tier II Investment Options under section 256;
								(3)to make distributions in accordance with
				section 257; and
								(4)to pay the administrative expenses of the
				Board in accordance with subsection (d).
								(c)Limitations on
				use of funds
								(1)In
				generalSums in the Savings
				Fund credited to a participant’s personal social security savings account under
				section 255(a)(1)(3) may not be used for, or diverted to, purposes other than
				for the exclusive benefit of the participant or the participant’s beneficiaries
				under this part.
								(2)AssignmentsSums in the Savings Fund may not be
				assigned or alienated and are not subject to execution, levy, attachment,
				garnishment, or other legal process.
								(d)Payment of
				administrative expensesAdministrative expenses incurred to carry
				out this part shall be paid out of net earnings in the Savings Fund in
				conjunction with the allocation of investment earnings and losses under section
				253(d).
							(e)LimitationThe sums in the Savings Fund shall not be
				appropriated for any purpose other than the purposes specified in this part and
				may not be used for any other purpose.
							253.Participation
				in program and establishment of personal social security savings
				accounts
							(a)ParticipationA qualifying individual may, at any time on
				or after January 1, 2012, elect, in such form and manner as shall be prescribed
				by the Board, to be a participant in the program established under this part.
				The Board shall certify to the Executive Director that the qualifying
				individual is a participant in the program. An election under this subsection
				shall be irrevocable.
							(b)Establishment of
				publicly administered system of personal security savings
				accountsUpon receipt of the
				certification that a qualifying individual is a participant in the program
				established under this part, the Executive Director shall establish a personal
				social security savings account for such participant. Such account shall be the
				means by which amounts contributed to the Savings Fund under section 254 and
				held in the Tier I Investment Fund of the Savings Fund under section 255 or
				under Tier II Investment Options under section 256 are credited to the
				participant, under procedures which shall be established by the Board by
				regulation. Each account of a participant shall be identified to the
				participant by means of the participant’s social security account
				number.
							(c)Account
				balanceThe balance in a
				participant’s account at any time is the sum of—
								(1)the excess
				of—
									(A)all deposits in the Tier I Investment Fund
				of the Savings Fund credited to such participant’s personal social security
				savings account, subject to such increases and reductions as may result from
				allocations made to and reductions made in the account pursuant to subsection
				(d); over
									(B)amounts paid out of the Tier I Investment
				Fund in connection with amounts credited to such participant’s personal social
				security savings account; plus
									(2)the excess
				of—
									(A)the deposits in the Tier II Investment
				Options credited to such participant’s personal social security savings
				account, subject to such increases and reductions as may result from amounts
				credited to, and reductions made in, the account pursuant to subsection (d)(2);
				over
									(B)amounts paid out of the Tier II Investment
				Options of such participant.
									The
				calculation made under paragraph (2) shall be made separately for each Tier II
				Investment Option of the participant.(d)Allocation of
				earnings and lossesPursuant
				to regulations which shall be prescribed by the Board, the Executive Director
				shall allocate to each personal social security savings account an amount equal
				to the net earnings and net losses from each investment of sums—
								(1)in the Tier I Investment Fund which are
				attributable to sums credited to such account reduced by an appropriate share
				of the administrative expenses paid out of the net earnings, as determined by
				the Executive Director; and
								(2)in the Tier II Investment Options which are
				attributable to sums credited to such account reduced by the administrative
				expenses paid out of the net earnings.
								254.Contributions
				to the Savings Fund
							(a)Form and manner
				of contributions
								(1)Determination
				and certification of contribution amountsIn the case of each
				qualifying individual who becomes a participant pursuant to an election made
				under section 253, the Executive Director shall—
									(A)prior to the first
				calendar quarter beginning after the effective date of the election, determine
				the contribution amount with respect to the participant under subsection (b)
				for the calendar year in which such quarter occurs and certify such amount to
				the Secretary of the Treasury, and
									(B)prior to each
				calendar year commencing after the effective date of the election, determine
				the contribution amount with respect to the participant under subsection (b)
				for such calendar year and certify such amount to the Secretary of the
				Treasury.
									(2)Transfer of
				contribution amounts to Savings FundUpon receipt of a certification of a
				contribution amount for any calendar year under paragraph (1), the Secretary of
				the Treasury shall, before the end of each calendar quarter beginning during
				such calendar year and after the date of such certification, transfer 25
				percent of such amount from amounts in the general fund of the Treasury
				(subject to section 6 of the Personal Social Security Savings Guarantee and
				Prosperity Act of 2011).
								(b)Amount of
				contribution
								(1)In
				generalThe contribution amount for any calendar year under
				subsection (a) with respect to a participant shall be equal to the sum
				of—
									(A)the product derived by multiplying—
										(i)the sum of the
				total wages paid to, and self-employment income derived by, the participant
				which are creditable by the Commissioner of Social Security to the preceding
				calendar year, to the extent such total wages and self-employment income do not
				exceed the base amount for such preceding calendar year, by
										(ii)5
				percent, and
										(B)the product
				derived by multiplying—
										(i)the sum of the total wages paid to, and
				self-employment income derived by, the participant which are creditable by the
				Commissioner to such preceding calendar year, to the extent such total wages
				and self-employment income exceed the base amount for such preceding calendar
				year but do not exceed the contribution and benefit base (determined under
				section 230) for such preceding calendar year, by
										(ii)2.5
				percent.
										(2)Base
				amountFor purposes of paragraph (1)—
									(A)Initial base
				amountThe base amount for calendar years 2011 and 2012 is
				$10,000.
									(B)Adjustments to
				base amountThe base amount for any calendar year after 2012 is
				the product derived by multiplying $10,000 by a fraction—
										(i)the numerator of
				which is the national average wage index (as defined in section 209(k)) for the
				first of the 2 preceding calendar years, and
										(ii)the denominator
				of which is the national average wage index (as so defined) for 2010,
										except that any such product that
				is not a multiple of $10.00 shall be rounded to the next lower multiple of
				$10.00.(3)Determination
				and treatment of excess contributionsThe amount of contributions
				for a participant for a calendar year shall be determined on the basis of
				estimates, made by the Commissioner of Social Security and certified to the
				Executive Director, of the wages paid to, and self-employment income derived
				by, the participant for the preceding calendar year. Proper adjustments shall
				be made in the maximum amount for subsequent calendar years to the extent prior
				estimates were in excess of or were less than actual amounts, except that the
				Executive Director may, as determined appropriate by the Executive Director,
				provide for refunds to the Treasury of amounts contributed in excess of the
				maximum amount in lieu of such adjustments. Estimates and adjustments made
				pursuant to this paragraph shall be communicated by the Executive Director to
				the Secretary of the Treasury in such timely manner as to allow, to the
				greatest extent practicable, for contributions to the Savings Fund which do not
				exceed the proper amount.
								255.Tier I
				Investment Fund
							(a)Establishment of
				Tier I Investment Fund
								(1)In
				generalThe Savings Fund shall include a separate fund to be
				known as the Tier I Investment Fund.
								(2)Amounts in
				fundThe Tier I Investment Fund consists of all amounts derived
				from contributions made to the Fund under section 254 and remaining after
				investment of such amounts under subsection (b), including additional amounts
				derived as income from such investments.
								(3)Separate
				crediting to personal social security savings accounts
									(A)In
				generalSubject to this subsection, the Board shall provide for
				prompt, separate crediting of the amounts deposited in the Tier I Investment
				Fund to the personal social security savings account of each participant to the
				extent such amount consists of contributions made to the Savings Fund under
				section 254 with respect to such participant, together with any increases or
				decreases therein so as to reflect the net returns and losses from investment
				thereof while held in the Fund.
									(B)Treatment of
				married participantsIf the participant is married as of the end
				of the calendar year in which the amounts to be credited were deposited in the
				Tier I Investment Fund and the spouse is also a participant, the personal
				social security savings account of the participant and the personal social
				security savings account of his or her spouse shall each be credited with 50
				percent of such amounts.
									(4)Use of
				fundsThe amounts held in the Fund are appropriated and shall
				remain available without fiscal year limitation—
									(A)to be held for
				investment under subsection (b),
									(B)to pay the
				administrative expenses related to the Fund, and
									(C)to make transfers
				to Tier II Investment Options under section 256 or to make payments under
				section 257.
									(b)Investment
				guidelines
								(1)In
				generalFor purposes of investment of amounts credited to each
				personal social security savings account, the Board shall provide by regulation
				for 3 investment options. Such options shall consist of the 90/10 investment
				option, the 70/30 investment option, the 50/50 investment option, and the
				lifecycle investment option.
								(2)Alternative
				investment options
									(A)The 90/10
				investment optionUnder the 90/10 investment option, amounts
				credited to the participant’s personal social security savings account are held
				in the Tier I Investment Fund so as to ensure, to the maximum extent
				practicable, that, of the total balance credited to the account and available
				for investment (after allowing for administrative expenses)—
										(i)90
				percent is invested in common stock as provided in paragraph (4), and
										(ii)10 percent is
				invested in fixed income securities as provided in paragraph (5).
										For
				such purpose, certified account managers shall offer the participant a choice
				of one or more portfolios of each such type of investment.(B)The 70/30
				investment optionUnder the
				70/30 investment option, amounts credited to the participant’s personal social
				security savings account are held in the Tier I Investment Fund so as to
				ensure, to the maximum extent practicable, that, of the total balance credited
				to the account and available for investment (after allowing for administrative
				expenses)—
										(i)70
				percent is invested in common stock as provided in paragraph (4), and
										(ii)30 percent is
				invested in fixed income securities as provided in paragraph (5).
										For
				such purpose, certified account managers shall offer the participant a choice
				of one or more portfolios of each such type of investment.(C)The 50/50
				investment optionUnder the
				50/50 investment option, amounts credited to the participant’s personal social
				security savings account are held in the Tier I Investment Fund so as to
				ensure, to the maximum extent practicable, that, of the total balance credited
				to the account and available for investment (after allowing for administrative
				expenses)—
										(i)50
				percent is invested in common stock as provided in paragraph (4), and
										(ii)50 percent is
				invested in fixed income securities as provided in paragraph (5).
										For
				such purpose, certified account managers shall offer the participant a choice
				of one or more portfolios of each such type of investment.(D)Lifecycle
				investment option
										(i)In
				generalUnder the lifecycle investment option, amounts credited
				to the participant’s personal social security savings account are held in the
				Tier I Investment Fund so as to ensure, to the maximum extent practicable, that
				the total balance credited to the account and available for investment (after
				allowing for administrative expenses) shall be invested over time, under
				regulations which shall be prescribed by the Board, in a mix of common stock
				and fixed income securities according to the each of the investment options
				described in subparagraphs (A), (B), and (C) so as to ensure, to the maximum
				extent practicable, that the percentage invested in fixed income securities by
				individuals in designated cohorts, ranging in age up to those of at least
				retirement age, will increase from 10 percent to 50 percent as the cohort
				approaches retirement age.
										(ii)Default
				optionExcept as provided in an election under paragraph (3),
				amounts credited to the participant’s personal social security savings account
				and held in the Tier I Investment Fund shall be invested as provided in clause
				(i).
										(3)Elections among
				investment optionsPursuant
				to any individual’s election filed in accordance with regulations of the Board
				during annual open seasons specified in such regulations, the Executive
				Director shall, in accordance with such regulations, provide for disinvestment
				and reinvestment of amounts credited to the participant’s personal social
				security savings account and held in the Tier I Investment Fund under any of
				the investment options described in paragraph (2) so as to provide for
				investment of amounts credited to the account in any of the other such
				investment options specified in such election.
								(4)Common stock
				index requirementsThe Board
				shall establish by regulation standards which must be met by any portfolio of
				common stock selected for investment as provided in subparagraph (A)(i),
				(B)(i), (C)(i), or (D) of paragraph (2). Amounts invested in common stock under
				an investment option shall be held in a portfolio designed to replicate the
				performance of one or more of indices comprised of common stock the aggregate
				market value of which is, in each case, a reasonably broad representation of
				publicly held companies whose shares are traded on the equity markets.
								(5)Fixed income
				securities requirementsThe
				Board shall establish by regulation standards which must be met by fixed income
				securities selected for investment as provided in subparagraph (A)(ii),
				(B)(ii), (C)(ii), or (D) of paragraph (2). The amounts invested in fixed income
				securities shall be held in a portfolio which shall consist of a diverse range
				of high-grade corporate bonds, taking into full account the opposing
				considerations of risk and maximization of return.
								(c)Annual
				description of Tier I investment options and disclosure of administrative
				costsThe Board shall provide annually to each
				participant—
								(1)a description of
				the investment options available with respect to amounts held in the Tier I
				Investment Fund and the procedures for selecting such options; and
								(2)a disclosure of
				the rate of administrative costs chargeable with respect to each investment
				option.
								Descriptions and disclosures
				required under this subsection shall be written in a manner calculated to be
				understood by the average participant.(d)Treatment of
				amounts held in Tier I Investment FundSubject to this part,
				amounts deposited into, and held and accounted for in, the Tier I Investment
				Fund with respect to any participant shall be treated as property of such
				participant, held in trust for such participant in the Fund.
							256.Tier II
				Investment Options
							(a)Election of Tier
				II Investment Options
								(1)In
				generalA participant may
				elect to direct transfers from amounts in the Savings Fund credited to the
				personal social security savings account of such individual into 1 or more Tier
				II Investment Options in accordance with paragraph (2).
								(2)Commencement of
				Tier II investment options upon attainment of election thresholdIn any case in which, as of the end of any
				calendar year, the total balance in the Savings Fund credited to a
				participant’s personal social security savings account exceeds for the first
				time the election threshold, the Board shall, by regulation, provide for an
				opportunity for such participant to make, at any time thereafter, such
				individual’s first election of one or more of the Tier II Investment Options
				for investment of an amount in the Savings Fund credited to such account. Such
				election may be in lieu of or in addition to investment in the options
				available with respect to the Tier I Investment Fund of the Savings
				Fund.
								(3)Allocation of
				fundsIn the case of an
				election under paragraph (1), funds credited to the personal social security
				savings account of the participant and elected for transfer to one or more Tier
				II Investment Options shall be transferred to the Tier II Investment Options so
				elected for such calendar year, in percentages specified in the election by the
				participant for each Tier II Investment Option.
								(4)Election
				threshold
									(A)In
				generalSubject to
				subparagraph (B), for purposes of this subsection the term election
				threshold means an amount equal to $25,000.
									(B)AdjustmentsThe Board shall adjust annually (effective
				for annual reporting months occurring after December 2012) the dollar amount
				set forth in subparagraph (A) under procedures providing for adjustments in the
				same manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A), except
				that any amount so adjusted that is not a multiple of $1.00 shall be rounded to
				the nearest multiple of $1.00.
									(5)Subsequent
				investment of amounts held in Tier II Investment OptionsAny
				amounts held in one or more Tier II Investment Options may be—
									(A)transferred at any
				time to one or more other Tier II Investment Options offered by the same or
				different eligible entities, subject to applicable regulations of the Board and
				the terms governing the affected Tier II Investment Options, and
									(B)transferred, not
				more frequently than annually, to the Tier I Investment Fund, for deposit in
				the applicable investment account then selected by the participant under
				section 255.
									(b)Certification of
				eligible entities
								(1)In
				generalThe Board shall
				certify eligible entities to offer Tier II Investment Options under this
				part.
								(2)ApplicationAny eligible entity that desires to be
				certified by the Board to offer a Tier II Investment Option shall submit an
				application to the Board at such time, in such manner, and containing such
				information as the Board may require.
								(3)Requirements for
				approvalThe Board shall not
				certify an eligible entity unless such eligible entity agrees to the following
				requirements:
									(A)RecordkeepingEach eligible entity shall, with respect to
				each Tier II Investment Option offered by such eligible entity to participants,
				comply with standards which shall be prescribed by the Board to maintain
				accurate crediting of the interest of each participant in the Option to that
				participant’s personal social security savings account.
									(B)Treatment of
				amounts held in FundAmounts
				deposited into, and held and accounted for in, a Tier II Investment Option with
				respect to any participant shall be treated as property of such participant,
				held in trust for such participant.
									(C)Trust
				requirementsAmounts held and
				accounted for with respect to a participant shall be held in a trust created or
				organized in the United States for the exclusive benefit of such participant or
				his or her beneficiaries.
									(D)Exemption from
				third party claimsEach Tier
				II Investment Option shall be exempt from any and all third party claims
				against the eligible entity.
									(E)Disclosure of
				administrative costsEach eligible entity offering a Tier II
				Investment Option under this section shall provide to each participant an
				annual disclosure of the rate of administrative costs chargeable with respect
				to investment in such Option. Such disclosure shall be written in a manner
				calculated to be understood by the average participant. The Board shall provide
				for coordination of disclosures with respect to Tier II Investment Options
				under this subparagraph so as to assist participants in comparing alternative
				Options based on administrative costs.
									(F)Annual
				description of Tier II Investment Options and disclosure of administrative
				costs
										(i)Disclosures to
				the BoardEach eligible entity offering a Tier II Investment
				Option under this section shall, in accordance with regulations of the Board,
				provide to the Board an annual disclosure of the Tier II Investment Options
				then currently available with respect to amounts credited to personal social
				security savings accounts under this part, the procedures in effect in the case
				of such eligible entity for selecting such Options, and the rate of
				administrative costs chargeable with respect to investment in each such
				Option.
										(ii)Annual notices
				to participantsThe Board shall provide annually to each
				participant a notice setting forth—
											(I)a description of
				the Tier II Investment Options available with respect to amounts credited to
				the participant’s personal social security savings account and the procedures
				for selecting such Options; and
											(II)a disclosure of
				the rate of administrative costs chargeable with respect to each such Option.
											Descriptions
				and disclosures required under this clause shall be written in a manner
				calculated to be understood by the average participant.(G)Reporting to the
				Executive Director and the BoardEach eligible entity shall provide reports
				to the Executive Director and the Board at such time, in such manner, and
				containing such information as the Board may require.
									(4)Eligible entity
				definedFor purposes of this
				section, the term eligible entity means any investment company
				(as defined in section 3 of the Investment Company Act of 1940) or other person
				that the Board determines appropriate to offer Tier II Investment Options under
				this part.
								(c)Tier II
				Investment Options
								(1)In
				generalFor purposes of investment of amounts credited to each
				personal social security savings account, the Board shall provide by regulation
				for investment in any of 3 alternative Tier II Investment Options which may be
				offered by any eligible entity. Any such option shall consist of a less
				conservative investment option, a moderate investment option, or a more
				conservative investment option.
								(2)Alternative Tier
				II Investment Options
									(A)Less
				conservative investment optionsUnder a less conservative
				investment option, amounts credited to the participant’s personal social
				security savings account are held by the eligible entity so as to ensure, to
				the maximum extent practicable, that, of the total balance credited to the
				account and available for investment (after allowing for administrative
				expenses)—
										(i)at
				least 85 percent but not more than 95 percent is invested in common stock,
				and
										(ii)the remainder is
				invested in fixed income securities.
										For
				such purpose, the eligible entity shall offer the participant a choice of one
				or more portfolios of each such type of investment.(B)Moderate
				investment optionsUnder a
				moderate investment option, amounts credited to the participant’s personal
				social security savings account are held by the eligible entity so as to
				ensure, to the maximum extent practicable, that, of the total balance credited
				to the account and available for investment (after allowing for administrative
				expenses)—
										(i)at
				least 65 percent but less than 75 percent is invested in common stock,
				and
										(ii)the remainder is
				invested in fixed income securities.
										For
				such purpose, the eligible entity shall offer the participant a choice of one
				or more portfolios of each such type of investment.(C)More
				conservative investment optionsUnder a more conservative investment
				option, amounts credited to the participant’s personal social security savings
				account are held by the eligible entity so as to ensure, to the maximum extent
				practicable, that, of the total balance credited to the account and available
				for investment (after allowing for administrative expenses)—
										(i)at
				least 45 percent but less than 55 percent is invested in common stock,
				and
										(ii)the remainder is
				invested in fixed income securities.
										For
				such purpose, the eligible entity shall offer the participant a choice of one
				or more portfolios of each such type of investment.(3)Elections among
				investment optionsPursuant
				to the participant’s election filed in accordance with regulations of the
				Board, and subject to the terms of the investment options described in
				paragraph (2) offered to the participant by the eligible entity and approved by
				the Board, the eligible entity offering any such investment option shall, in
				accordance with such regulations, provide for disinvestment and reinvestment of
				amounts credited to the participant’s personal social security savings account
				and held by the eligible entity in such investment option so as to provide for
				investment of amounts credited to the account in any of the other such
				investment options specified in such election.
								(d)Approval of Tier
				II Investment Options
								(1)In
				generalNo funds may be
				transferred into a Tier II Investment Option unless the Board has approved an
				application submitted under paragraph (2) with respect to the option.
								(2)ApplicationWith respect to each Tier II Investment
				Option that an eligible entity certified under subsection (b)(1) seeks to
				offer, such entity shall submit an application to the Board at such time, in
				such manner, and containing such information as the Board may require.
								(3)Qualifications
				for approvalThe Board may not approve an application submitted
				under paragraph (2) in connection with a Tier II Investment Option unless the
				following requirements are met:
									(A)Option must be
				offered by certified eligible entityThe Tier II Investment Option is offered by
				an eligible entity certified under subsection (b).
									(B)Option must meet
				quality factors
										(i)In
				generalThe Tier II Investment Option meets qualifications which
				shall be prescribed by the Board relating to the quality factors described in
				clause (ii).
										(ii)Quality
				factorsThe quality factors
				described in this clause are—
											(I)the safety and soundness of the Tier II
				Investment Option's proposed investment policy;
											(II)the experience and record of performance of
				the proposed Option, if any;
											(III)the experience and record of performance of
				the entity issuing or offering such Option; and
											(IV)such other factors as the Board may
				determine appropriate.
											(e)Considerations
				for certification and approvalIn determining whether to certify an
				eligible entity under subsection (b) or to approve a Tier II Investment Option
				under subsection (d), the Board shall—
								(1)act in the best interests of the
				participants;
								(2)base its determination solely on
				considerations of balancing safety and soundness of the Tier II Investment
				Option with the maximization of returns of such option;
								(3)give equal
				consideration to options offered by variously-sized banks (as defined in
				section 581 of the Internal Revenue Code of 1986) or insured credit unions
				(within the meaning of section 101(7) of the Federal Credit Union Act, 12
				U.S.C. 1752(7)) located in the United States; and
								(4)not base any determination related to the
				entity or option on political or other extraneous considerations.
								(f)Sponsorship of
				Tier II Investment Options by Membership and Labor Organizations
								(1)In
				generalA membership or labor
				organization (as defined by the Board) may sponsor Tier II Investment Options
				under contracts with eligible entities certified under subsection (b) who shall
				administer the investment option if such investment option is approved by the
				Board under subsection (c).
								(2)Limitation to
				membershipA membership or
				labor organization (as so defined) may limit to the members of such
				organization participation in a Tier II Investment Option sponsored by such
				organization.
								(g)Distributions in
				case of deathUpon the death of a participant, the amount of any
				assets held under a Tier II Investment Option credited to the personal social
				security savings account of such individual shall be distributed in accordance
				with section 257(e).
							257.Personal social
				security savings annuity and other distributions
							(a)Date of initial
				distributionExcept as
				provided in subsection (e), distributions may be made to a participant from
				amounts credited to the personal social security savings account of such
				individual only on or after the date the participant attains retirement age (as
				defined in section 216(l)(1)) or, if elected by the participant, the early
				retirement age (as defined in section 216(l)(2)) applicable for old-age
				insurance benefits.
							(b)Personal social
				security savings annuities
								(1)Notice of
				available annuitiesNot later
				than the date determined under subsection (a), the Board shall notify each
				participant of—
									(A)the most recent listing of personal social
				security savings annuities offered by the Annuity Issuance Authority under
				paragraph (2); and
									(B)the entitlement of the participant to
				purchase such an annuity.
									(2)Annuity Issuance
				AuthorityThere is established in the office of the Board an
				agency which shall be known as the Annuity Issuance Authority.
				The Authority shall provide, in accordance with regulations of the Board, for
				the issuance of personal social security savings annuities for purchase from
				the Authority under this section and to otherwise administer the issuance of
				such annuities in accordance with such regulations.
								(3)Annuity Reserves
				AccountThere is established in the Savings Fund an Annuity
				Reserves Account. The Account shall consist of all amounts received by the
				Authority from the purchase of personal social security savings annuities under
				this section (plus such amounts as may be transferred to the Account under
				paragraph (5)(B)), increased by the total net earnings from investments of such
				reserves under subparagraph (A) of paragraph (5) and reduced by the total net
				losses from investments of such reserves under such subparagraph.
								(4)Purchase of
				annuities
									(A)Selection of
				annuityOn a date elected by
				the participant, but no earlier than the date determined under subsection (a),
				a participant may purchase a personal social security savings annuity selected
				from among the annuities offered by the Authority under paragraph (2).
									(B)Transfer of
				assetsUpon the selection of
				an annuity by a participant under subparagraph (A), the Board shall provide for
				the transfer of assets, credited to the personal social security savings
				account of the participant and held in the Tier I Investment Fund or under 1 or
				more Tier II Investment Options (or any combination thereof), in a total amount
				sufficient to purchase the annuity selected by the participant from annuities
				offered by the Authority.
									(C)Minimum annuity
				payment amount
										(i)In
				generalSubject to
				subparagraph (D), if, at the time a personal social security savings annuity is
				purchased under subparagraph (A), the assets credited to the personal social
				security savings account of the participant are sufficient to purchase a
				personal social security savings annuity offered by the Authority under
				paragraph (2) with a monthly annuity payment that is at least equal to the
				minimum annuity payment amount, the amount of the monthly annuity payment
				provided by such annuity may not be less than the minimum annuity payment
				amount.
										(ii)ConstructionNothing in this subparagraph shall be
				construed to prohibit a participant from using personal social security savings
				account assets to purchase a personal social security savings annuity offered
				by the Authority under paragraph (2) which provides for a monthly payment in
				excess of the minimum amount required under clause (i).
										(iii)Minimum
				annuity payment amount definedFor purposes of this part, the term
				minimum annuity payment amount means, as of any date, an amount
				equal to one-half of the old-age insurance benefit under section 202(a) of a
				participant under part B and any other monthly insurance benefit under such
				section based on the participant’s wages and self-employment income (as
				determined before applying any reduction or deduction otherwise applicable
				under this title and without regard to subsection (z)).
										(iv)AssumptionsFor
				purposes of making actuarial determinations relating to the amounts of
				annuities offered by the Authority under this section and the amounts necessary
				for the purchase of such annuities, the Authority shall project returns from
				the investment, in accordance with paragraph (5)(A), of the reserves held in
				the Annuities Reserves Account. The projection by the Authority of such returns
				shall be made under assumptions of long-term average returns of equities and
				fixed income instruments which shall be issued annually by the Board of
				Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the
				Federal Disability Insurance Trust Fund, based on analysis of historical market
				returns.
										(D)Purchase of
				annuities in the event of insufficient assetsIf, as of the date determined under
				subsection (a), the assets credited to a participant’s personal social security
				savings account are insufficient to purchase a personal social security savings
				annuity that provides for a monthly payment that is at least equal to the
				minimum annuity payment amount (as defined in paragraph (4)(C)(iii)), the
				participant may purchase a personal social security savings annuity with a
				monthly payment equal to the maximum amount that the participant's personal
				social security savings account can fund, as determined in accordance with
				regulations which shall be prescribed by the Authority, and that otherwise
				meets the requirements of this subsection (including the cost-of-living
				protection requirement of subsection (c)(1)(C)).
									(5)Investment of
				reserves for payment of annuitiesFor purposes of investment of
				reserves held in the Annuity Reserves Account, the Authority shall contract
				with appropriate investment managers, recordkeepers, and custodians selected by
				the Authority for investment of such reserves. Such reserves shall be invested
				under regulations which shall be prescribed by the Authority so as to ensure,
				to the maximum extent practicable, that, of the total balance of the reserves
				(after payment of administrative expenses to such managers, recordkeepers, and
				custodians)—
									(A)65 percent is
				invested in equities in the same manner and under the same standards as are
				provided in section 255(b)(4), and
									(B)35 percent is
				invested in fixed income instruments in the same manner and under the same
				standards as are provided in section 255(b)(5).
									(c)Personal social
				security savings annuity
								(1)In
				generalFor purposes of this part, the term personal
				social security savings annuity means an annuity that meets the
				following requirements:
									(A)The annuity starting date (as defined in
				section 72(c)(4) of the Internal Revenue Code of 1986) commences on the first
				day of the month beginning after the date of the purchase of the
				annuity.
									(B)The terms of the annuity provide—
										(i)for a monthly
				payment to the participant during the life of the participant equal to at least
				the minimum annuity payment amount (as defined in subsection (b)(4)(C)(iii)),
				or
										(ii)in the case of an
				annuity purchased under subparagraph (D) of subsection (b)(4), the maximum
				monthly payment determined under regulations prescribed under such
				subparagraph.
										(C)The terms of the annuity include procedures
				providing for adjustments in the amount of the monthly payments in the same
				manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A). Nothing
				in this subparagraph shall be construed to preclude the terms governing such an
				annuity from providing for adjustments in the amount of monthly payments
				resulting in a payment for any month greater than the payment for that month
				that would result from adjustments required under the preceding
				sentence.
									(D)The terms of the annuity include such other
				terms and conditions as the Board requires for the protection of the
				annuitant.
									(2)Exemption from
				third party claimsEach
				personal social security savings annuity shall be exempt from any and all third
				party claims against the issuer.
								(d)Right To cash
				out personal social security savings account assetsTo the extent assets credited to a
				participant's personal social security savings account are not used to purchase
				an annuity under subsection (b), the assets not so used shall be payable to the
				participant at such time (in accordance with subsection (a)), in such manner,
				and in such amounts as the participant may specify.
							(e)Distributions in
				case of deathIf the
				participant dies before all amounts which are held in the Tier I Investment
				Fund of the Savings Fund or held under a Tier II Investment Option and which
				are credited to the personal social security savings account of the individual
				are otherwise distributed in accordance with this section, such amounts shall
				be distributed, under regulations which shall be prescribed by the
				Board—
								(1)in any case in which one or more
				beneficiaries have been designated in advance, to such beneficiaries in
				accordance with such designation as provided in such regulations, and
								(2)in the case of any
				amount not distributed as described in paragraph (1), to such individual's
				estate.
								258.Guarantee of
				promised social security benefits
							(a)In
				generalIn any case in which, for any month ending after the date
				on which a participant attains retirement age (as defined in section
				216(l)(1))—
								(1)such participant’s
				assumed normal total part A retirement benefit for such month, exceeds
								(2)the sum of—
									(A)the monthly payment which is payable (or
				would be payable) for such month under a personal social security savings
				annuity with a monthly payment equal to the maximum amount that the
				participant's personal social security savings account can fund (irrespective
				of whether such an annuity is purchased and of the amount of the monthly
				payment actually payable under any personal social security savings annuity
				which is purchased), and
									(B)such
				participant’s assumed actual total part A retirement benefit for such
				month,
									the
				Secretary of the Treasury shall pay to such individual for such month, from
				amounts in the general fund of the Treasury (subject to section 6 of the
				Personal Social Security Savings Guarantee and Prosperity Act of 2011), an
				additional amount (if any) equal to the excess of the amount described in
				paragraph (1) over the amount described in paragraph (2).(b)DefinitionsFor
				purposes of this section—
								(1)Assumed normal
				total part A retirement benefitThe term assumed normal
				total retirement part A benefit means, in connection with a
				participant, the total amount of the monthly insurance benefits under section
				202 based on such participant’s wages and self-employment income that would
				have been payable (as adjusted by taking into account adjustments under section
				215(i)) if—
									(A)section 202(z) did
				not apply, and
									(B)all the beneficiaries had applied for such
				benefits during the month in which occurs the date on which the participant
				attains retirement age (as defined in section 216(l)(1)).
									(2)Assumed actual
				total part A retirement benefitThe term assumed actual total part A
				retirement benefit means, in connection with a participant, the total
				amount of the monthly insurance benefits under section 202 based on such
				participant’s wages and self-employment income that would have been payable
				(after applying section 202(z) and as adjusted by taking into account
				adjustments under section 215(i)) if all the beneficiaries had applied for such
				benefits during the month in which such participant attains retirement age (as
				defined in section 216(l)(1)). For purposes of this paragraph, any entitlement
				of an individual to such benefits for which an application may have been filed
				prior to such month shall be disregarded.
								259.Personal Social
				Security Savings Board
							(a)EstablishmentThere
				is established in the executive branch of the Government a Personal Social
				Security Savings Board.
							(b)CompositionThe
				Board shall be composed of—
								(1)3 members
				appointed by the President, of whom 1 shall be designated by the President as
				Chairman; and
								(2)2 members
				appointed by the President, of whom—
									(A)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the Speaker of the House of Representatives in consultation with the
				minority leader of the House of Representatives; and
									(B)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the majority leader of the Senate in consultation with the minority
				leader of the Senate.
									(c)Advice and
				consentAppointments under subsection (b) shall be made by and
				with the advice and consent of the Senate.
							(d)Membership
				requirementsMembers of the Board shall have substantial
				experience, training, and expertise in the management of financial investments
				and pension benefit plans.
							(e)Length of
				appointments
								(1)TermsA
				member of the Board shall be appointed for a term of 4 years, except that of
				the members first appointed under subsection (b)—
									(A)the Chairman shall
				be appointed for a term of 4 years;
									(B)the members
				appointed under subsection (b)(2) shall be appointed for terms of 3 years;
				and
									(C)the remaining
				members shall be appointed for terms of 2 years.
									(2)Vacancies
									(A)In
				generalA vacancy on the Board shall be filled in the manner in
				which the original appointment was made and shall be subject to any conditions
				that applied with respect to the original appointment.
									(B)Completion of
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the member replaced.
									(3)ExpirationThe
				term of any member shall not expire before the date on which the member's
				successor takes office.
								(f)DutiesThe
				Board shall—
								(1)administer the
				program established under this part and issue regulations necessary for the
				administration of such program;
								(2)establish policies
				for the investment and management of the Savings Fund, including the Tier I
				Investment Fund, and amounts held under Tier II Investment Options, including
				policies applicable to the asset managers, recordkeepers, and custodians with
				responsibility for managing the investment of amounts credited to personal
				social security investment accounts, and for the management and operation of
				personal social security savings annuities, which shall provide for—
									(A)prudent
				investments suitable for accumulating funds for payment of retirement
				income;
									(B)sound management
				practices; and
									(C)low administrative
				costs;
									(3)review the
				performance of investments made for the Tier I Investment Fund;
								(4)review the
				performance of investments made under Tier II Investment Options;
								(5)review the
				management and operation of personal social security savings annuities;
								(6)review and approve
				the budget of the Board; and
								(7)comply with the
				fiduciary requirements of part 4 of subtitle B of title I of the Employee
				Retirement Income Security Act of 1974 (relating to fiduciary responsibility)
				in connection with any exercise of discretion in connection with the assets of
				the Savings Fund.
								(g)Administrative
				provisions
								(1)In
				generalThe Board may—
									(A)adopt, alter, and
				use a seal;
									(B)except as provided
				in paragraph (4), direct the Executive Director to take such action as the
				Board considers appropriate to carry out the provisions of this part and the
				policies of the Board in accordance with delegations under this part;
									(C)upon the
				concurring votes of 4 members, remove the Executive Director from office for
				good cause shown;
									(D)provide to the
				Executive Director such resources as are necessary to carry out the duties of
				the Executive Director; and
									(E)take such other
				actions as may be necessary to carry out the functions of the Board.
									(2)MeetingsThe
				Board shall meet—
									(A)not less than once
				during each month; and
									(B)at additional
				times at the call of the Chairman.
									(3)Exercise of
				powers
									(A)In
				generalExcept as provided in paragraph (1)(C), the Board shall
				perform the functions and exercise the powers of the Board on a majority vote
				of a quorum of the Board. Three members of the Board shall constitute a quorum
				for the transaction of business.
									(B)VacanciesA
				vacancy on the Board shall not impair the authority of a quorum of the Board to
				perform the functions and exercise the powers of the Board.
									(4)Limitations on
				investmentsThe Board may not direct any person—
									(A)to invest, or to
				cause to be invested, in any specific asset any sums which are in the Tier I
				Investment Fund or which are otherwise credited to any personal social security
				investment account, or
									(B)to dispose of, or
				cause to be disposed of, any specific asset of such Fund or any such
				account.
									(h)Compensation
								(1)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level IV of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board.
								(2)ExpensesA
				member of the Board shall be paid travel, per diem, and other necessary
				expenses under subchapter I of chapter 57 of title 5, United States Code, while
				traveling away from such member's home or regular place of business in the
				performance of the duties of the Board.
								(3)Source of
				fundsPayments authorized under this subsection shall be paid
				from the Tier I Investment Fund, as determined appropriate by the Board.
								(i)Discharge of
				responsibilitiesThe members of the Board shall discharge their
				responsibilities solely in the interest of the participants and their
				beneficiaries under this part.
							(j)Annual
				independent auditThe Board shall annually engage an independent
				qualified public accountant to audit the activities of the Board.
							(k)Submission of
				budget to CongressThe Board shall prepare and submit to the
				President, and, at the same time, to the appropriate committees of Congress, an
				annual budget of the expenses and other items relating to the Board which shall
				be included as a separate item in the budget required to be transmitted to
				Congress under section 1105 of title 31, United States Code.
							(l)Submission of
				legislative recommendationsThe Board may submit to the
				President, and, at the same time, shall submit to each House of Congress, any
				legislative recommendations of the Board relating to any of its functions under
				this part or any other provision of law.
							260.Executive
				Director
							(a)Appointment of
				Executive DirectorThe Board shall appoint, without regard to the
				provisions of law governing appointments in the competitive service, an
				Executive Director by action agreed to by a majority of the members of the
				Board.
							(b)DutiesThe
				Executive Director shall, as determined appropriate by the Board—
								(1)carry out the
				policies established by the Board;
								(2)invest and manage
				the Tier I Investment Fund in accordance with the investment policies and other
				policies established by the Board;
								(3)administer the
				provisions of this part relating to the Tier I Investment Fund; and
								(4)prescribe such
				regulations (other than regulations relating to fiduciary responsibilities) as
				may be necessary for the administration of this part relating to the Tier I
				Investment Fund.
								(c)Administrative
				authorityThe Executive Director may, within the scope of the
				duties of the Executive Director as determined by the Board—
								(1)appoint such
				personnel as may be necessary to carry out the provisions of this part relating
				to the Tier I Investment Fund;
								(2)subject to
				approval by the Board, procure the services of experts and consultants under
				section 3109 of title 5, United States Code;
								(3)secure directly
				from an Executive agency, the United States Postal Service, or the Postal Rate
				Commission any information necessary to carry out the provisions of this part
				and the policies of the Board relating to the Tier I Investment Fund;
								(4)make such payments
				out of sums in the Tier I Investment Fund as the Executive Director determines,
				in accordance with regulations of the Board, are necessary to carry out the
				provisions of this part and the policies of the Board;
								(5)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				paragraphs (1), (2), and (6) from the Tier I Investment Fund, in accordance
				with regulations of the Board;
								(6)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, authorized by section 5703 of
				title 5, United States Code, including per diem as authorized by section 5702
				of such title;
								(7)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director's functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate; and
								(8)take such other
				actions as are appropriate to carry out the functions of the Executive
				Director.
								.
			3.Monthly insurance
			 benefits in connection with participants in the Personal Social Security
			 Savings ProgramSection 202 of
			 the Social Security Act (42 U.S.C. 402) is amended by adding at the end the
			 following new subsection:
			
				(z)Benefits in the case of participants under part
		  B(1)Notwithstanding any
				other provision of this title, subject to paragraphs (2) and (3), the amount of
				any old-age insurance benefit under subsection (a) of a participant under part
				B and any other monthly insurance benefit under this section based on the
				participant’s wages and self-employment income (as determined before applying
				any reduction or deduction otherwise applicable under this title) shall be
				reduced by a percentage equal to the product derived by multiplying 50 percent
				by a fraction—
						(A)the numerator of which is the present
				value of the total amount of the contributions made with respect to the
				participant to the Personal Social Security Savings Fund under section 254,
				and
						(B)the denominator of which is the present
				value of the total amount of the contributions which would have been made with
				respect to the participant to the Personal Social Security Savings Fund under
				section 254 if contributions under section 254 had been made with respect to
				such participant for all of such participant’s benefit computation years (as
				defined in 215(b)(2)(B)((i)), determined—
							(i)as if the program established by
				this part had been in effect as of the beginning of such participant’s first
				benefit computation year, and
							(ii)without regard to section 6 of the
				Save Social Security
				Act.
							(2)Paragraph (1) shall not apply with
				respect to child’s insurance benefits under subsection (d) or mother’s or
				father’s insurance benefits under subsection (g).
					(3)In the case of old-age insurance
				benefits of an individual who was entitled to disability insurance benefits
				under section 223 for the month preceding the month in which such individual
				attained retirement age (as defined in section 216(l)), such benefit shall be
				subject to a reduction under this subsection, in lieu of the reduction
				otherwise applicable under paragraph (1), equal to the product derived by
				multiplying—
						(A)the amount of such reduction otherwise
				applicable, by
						(B)a fraction—
							(i)the numerator of which is the
				number of calendar years, ending after the participant attained age 21 and
				beginning before the date on which the participant attained age 61, during each
				of which the participant was not entitled to disability insurance benefits
				under section 223 or was so entitled for fewer than 6 months, to
							(ii)40.
							.
		4.Tax treatment of
			 accounts
			(a)Personal Social
			 Security Savings ProgramSubchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to exempt organizations) is amended by
			 adding at the end the following new part:
				
					IXPersonal Social
				Security Savings Program
						
							Sec. 530A. Personal Social Security
				  Savings Program
						
						530A.Personal
				Social Security Savings Program
							(a)General
				RuleThe Personal Social
				Security Savings Fund and each Tier II Investment Option are exempt from
				taxation under this subtitle. Notwithstanding the preceding sentence, sums in a
				personal social security savings account which are attributable to a Tier II
				Option shall be subject to the taxes imposed by section 511 (relating to
				imposition of tax on unrelated business income of charitable, etc.
				organizations).
							(b)Distributions
				taxed as social security benefitsSee section 86 for tax treatment of
				distributions from personal social security savings accounts and personal
				social security annuity as social security benefits.
							(c)Estate tax
				treatmentNo amount shall be
				includible in the gross estate of any individual for purposes of chapter 11 by
				reason of an interest in the Tier I Investment Fund of the Personal Social
				Security Savings Fund or held under a Tier II Investment Option and which is
				credited to the personal social security savings account of the
				individual.
							(d)DefinitionsFor
				purposes of this section—
								(1)Personal social
				security savings accountThe term personal social security
				savings account means an account established under section 253(b) of
				the Social Security Act.
								(2)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity purchased under section 257 of the
				Social Security Act.
								(3)Personal Social
				Security Savings FundThe
				term Personal Social Security Savings Fund means the Savings
				Fund established under section 252 of the Social Security Act.
								(4)Tier I
				Investment FundThe term
				Tier I Investment Fund has the meaning given such term by
				section 251(8) of the Social Security Act.
								(5)Tier II
				Investment OptionThe term
				Tier II Investment Option has the meaning given such term by
				section 251(9) of the Social Security
				Act.
								.
			(b)Annuity and
			 guarantee paymentsParagraph (1) of section 86(d) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(1)In
				generalFor purposes of this section, the term social
				security benefit means any amount received by the taxpayer—
						(A)by reason of
				entitlement to—
							(i)a
				monthly benefit under title II of the Social Security Act,
							(ii)a
				tier 1 railroad retirement benefit, or
							(iii)a payment under section 258 of the Social
				Security Act (relating to guarantee of promised Social Security benefits),
				or
							(B)as a payment from
				a personal social security savings account or a personal social security
				savings annuity under section 257 of the Social Security
				Act.
						.
				(1)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding after the item relating to part VIII the
			 following new item:
					
						
							Part IX. Personal Social Security Savings
				Program.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			5.Reimbursement of
			 Spending Reduction Account from savings resulting from Personal Social Security
			 Savings ProgramSection 201 of
			 the Social Security Act (42 U.S.C. 401) is amended by adding at the end the
			 following new subsection:
			
				(o)(1)At the end of any
				reimbursement year, the Managing Trustee shall transfer from the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund (hereinafter in this subsection referred to as the Trust
				Funds) to the Spending Reduction Account of the Treasury, in amounts
				determined appropriate by the Managing Trustee in relation to each of the Trust
				Funds, such sums as are necessary to reimburse the Spending Reduction Account
				an amount equal to the reimbursement amount for such year.
					(2)For purposes of this
				subsection—
						(A)The term reimbursement year
				means a year for which, as estimated by the Managing Trustee, there is a
				Savings Program excess balance in the Trust Funds at the end of such year. In
				determining the amount of any excess under this subparagraph, the Managing
				Trustee shall disregard any excess in the Trust Funds which would be
				attributable to the operation of such Trust Funds if this Act had not been
				enacted. The estimation made pursuant to this subparagraph for a reimbursement
				year shall be made not later than November 1 of such reimbursement year.
						(B)The term Savings Program excess
				balance for a year means an amount by which the total balance in the
				Trust Funds at the end of such year exceeds (before the application of this
				subsection) 100 percent of the total amount of benefits to be payable from the
				Trust Funds for the succeeding year. In determining the amount of any excess
				under this subparagraph, the Managing Trustee shall treat as excess in the
				Trust Funds only the amount by which the excess is greater than the amount
				which would be the excess in the Trust Funds if the
				Save Social Security Act had
				not been enacted.
						(C)The term reimbursement
				amount for a reimbursement year means the lesser of—
							(i)the total amount of payments made during
				such year and prior years from the Spending Reduction Account of the Treasury
				under sections 254 and 258 for which reimbursement has not been made under
				paragraph (1), including interest at a rate equal to the rate applicable from
				time to time for obligations issued to the Trust Funds under subsection (d),
				or
							(ii)the Savings Program excess balance for the
				reimbursement year.
							(3)The total amount transferred under
				paragraph (1) as the reimbursement amount for any reimbursement year shall be
				available, until expended—
						(A)first, for reimbursement of the amount
				of payments made under section 254 during the reimbursement year,
						(B)second, for reimbursement of the
				amount of payments made under section 258 during the reimbursement year,
						(C)third, for reimbursement of any
				unreimbursed amount of payments made under section 254 during prior years,
				together with interest accrued on such amount, and
						(D)finally, for reimbursement of any
				unreimbursed amount of payments made under section 258 during prior years,
				together with interest accrued on such
				amount.
						.
		6.Funding of
			 Personal Social Security Savings Program from Credits for Reductions in Federal
			 Spending
			(a)Spending
			 Reduction AccountThere is established in the Treasury of the
			 United States a Personal Social Security Savings Program Spending Reduction
			 Account (hereafter in this section referred to as the Spending Reduction
			 Account .
			(b)Expenditures
			 from General Fund of Treasury Limited to Amounts Credited to Spending Reduction
			 Account
				(1)In
			 generalAmounts which, but
			 for this section, would otherwise be payable from the general fund of the
			 Treasury to carry out section 254(a)(2) and 258(a) of the Social Security Act
			 (as added by this Act) shall be payable only from the Spending Reduction
			 Account and only to the extent of the available balance in such Account, as
			 provided in this section.
				(2)Crediting to
			 Spending Reduction Account of amounts saved from program reductions
					(A)In
			 generalFrom time to time during each fiscal year, the Secretary
			 of the Treasury shall credit to the Spending Reduction Account the amount of
			 savings to the Treasury for such fiscal year derived (as determined by such
			 Secretary in consultation with the Director of Office of Management and Budget)
			 from legislation providing for the reduction or termination of Federal programs
			 which were in effect on the date of the enactment of this Act. To the extent
			 that any such legislation provides for savings with respect to multiple fiscal
			 years, the Secretary of the Treasury shall provide for crediting to the
			 Spending Reduction Account for each such fiscal year of the amount of savings
			 properly attributable to such fiscal year pursuant to such legislation.
					(B)Annual report of
			 amounts in Fund necessary for full funding of paymentsNot later
			 than April 15 preceding each fiscal year beginning on or after October 1, 2012,
			 the Director of the Office of Management and Budget—
						(i)shall, in
			 consultation with the Personal Social Security Savings Board, report to each
			 House of the Congress the amount determined by the Board, based on reasonable
			 projections, as necessary to provide for timely payment in full of amounts
			 otherwise payable, but for this section, from the Spending Reduction Account
			 for such fiscal year, and
						(ii)shall include in
			 such report recommendations for reductions or terminations of Federal programs
			 in effect on the date of the enactment of this Act necessary to provide for
			 savings sufficient to provide for crediting of funds to the Spending Reduction
			 Account sufficient to provide for payments under sections 254(a)(2) and 258(a)
			 of the Social Security Act.
						(3)Reduction in
			 payments as necessary commensurate with extent of reductions in other
			 programs
					(A)In
			 generalThe total amount payable under sections 254(a)(2) and
			 258(a) of the Social Security Act for any fiscal year shall be payable only to
			 the extent of the total amount that the Director of the Office of Management
			 and Budget determines, based on reasonable projections made in advance of such
			 fiscal year and reported pursuant to subparagraph (B), will be credited to the
			 Spending Reduction Account for such fiscal year pursuant to paragraph (2) (plus
			 any amounts remaining for expenditure pursuant to subparagraph (D)).
					(B)Annual report of
			 OMB regarding sufficiency of FundThe Director shall set forth
			 the determination made under subparagraph (A) with respect to each fiscal year
			 in a report to each House of the Congress not later than September 1 preceding
			 such fiscal year, based on legislation enacted prior to such date.
					(C)Pro rata
			 reductions in case of insufficiencyIn any case in which the
			 determination made under subparagraph (A) for any fiscal year indicates, as
			 determined by the Director, a projected insufficiency for such fiscal year in
			 the balance of the Spending Reduction Account to make all payments from the
			 Spending Reduction Account during such fiscal year in full when otherwise due,
			 such payments shall be reduced on a pro rata basis in relation to the projected
			 amounts available from time to time in the Spending Reduction Account for such
			 payments during the fiscal year.
					(D)Restoration of
			 reduced paymentsIn any case in which, as of the end of any
			 fiscal year, a balance remains in the Spending Reduction Account after payment
			 in full when due of all payments payable during such fiscal year, additional
			 payments shall be made from such balance so as to restore, to the maximum
			 extent practicable, payments which were made in prior fiscal years in reduced
			 amounts pursuant to this subparagraph to amounts constituting payment in full
			 of such payments.
					(E)Carryover of
			 Account balancesAmounts credited to the Spending Reduction
			 Account for a fiscal year which are not expended as of the end of such fiscal
			 year shall remain available for expenditure in subsequent fiscal years until
			 expended.
					(4)Limitations
					(A)Savings for any
			 fiscal year may only be taken into account under paragraph (2) once.
					(B)Savings taken into
			 account under paragraph (2) may not be taken into account for the purposes of
			 any other spending reduction account.
					(C)Notwithstanding
			 any other provision of law, no provision of any amendment made by this title
			 may be carried out except to the extent that funds for such provision are
			 provided for such purpose from the Spending Reduction Account. The Secretary of
			 the Treasury shall make such additional pro rata reductions in payments for any
			 fiscal year to the extent necessary for compliance with the preceding
			 sentence.
					(5)Lockbox
					(A)General
			 ruleSavings credited under paragraph (2) to the Spending
			 Reduction Account may not be transferred or spent for any purpose other than to
			 carry out the provisions of this Act and the amendments made thereby.
					(B)EnforcementIf
			 any amount is transferred or spent in violation of subparagraph (A), no amount
			 may be transferred to the Savings Reduction Account on and after the date of
			 such violation. The determination of whether an amount is transferred or spent
			 in violation of subparagraph (A) shall be made irrespective of whether such
			 provision of law is a subsequently enacted provision or directly or indirectly
			 seeks to waive the application of this paragraph.
					7.Interim financing
			 of the Social Security Trust FundsSubsection (l) of section 201 of the Social
			 Security Act (42 U.S.C. 401(l)) is amended to read as follows:
			
				(l)(1)If at any time on or
				after January 1, 2012, the Managing Trustee determines that borrowing
				authorized under this subsection is necessary in order to ensure that
				sufficient assets are available in the Federal Old-Age and Survivors Insurance
				Trust Fund or the Federal Disability Insurance Trust Fund to provide for timely
				payment in full of benefits from such Trust Fund, the Managing Trustee may
				borrow such amounts as the Managing Trustee determines to be appropriate from
				the general fund of the Treasury for transfer to and deposit in such Trust
				Fund.
					(2)If in any month after a loan has been
				made to either Trust Fund under paragraph (1), the Managing Trustee determines
				that the assets of such Trust Fund are sufficient to permit repayment of all or
				part of any loans made to such Trust Fund under paragraph (1), the Managing
				Trustee shall make such repayments as the Managing Trustee determines to be
				appropriate to provide for prompt repayment of the loans, together with
				accumulated interest. Interest shall accumulate on the unpaid balance of the
				loan at a rate equal to the rate applicable on the date of the loan for
				obligations issued to the Trust Fund under subsection (d).
					(3)The Board of Trustees shall make a
				timely report to the Congress of any amounts transferred under this
				subsection.
					.
		
